       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 1 of 31



 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   David@yeremianlaw.com
     Roman Shkodnik (SBN 285152)
 3   Roman@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308

 6   UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
 7   whaines@uelg.com
     5500 Bolsa Ave., Suite 201
 8   Huntington Beach, CA 92649
     Telephone: (310) 652-2242
 9
     Attorneys for Plaintiff Fred Tollini,
10   on behalf of himself and all others similarly situated

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14 FRED TOLLINI, on behalf of himself and              Case No.: 18-cv-03275-MMC
     others similarly situated,
15                                                     CLASS ACTION

16                           Plaintiff,                [Assigned for all purposes to the Honorable
                                                       Maxine M. Chesney]
             vs.
17
                                                       NOTICE OF REVISED UNOPPOSED
18 CGI FEDERAL INC., a Delaware Corporation; MOTION AND MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN SUPPORT
19 CGI TECHNOLOGIES AND SOLUTIONS
   INC., a Delaware Corporation; and DOES 1  MOTION FOR AN ORDER 1)
                                                       PRELIMINARY APPROVING OF CLASS
20 through 50, inclusive,                              ACTION SETTLEMENT, APPROVING OF
                                                       CLASS NOTICE, AND SETTING FINAL
21                           Defendants.               APPROVAL HEARING; AND (2)
                                                       GRANTING PLAINTIFF LEAVE TO FILE A
22                                                     SECOND AMENDED CLASS ACTION
                                                       COMPLAINT;
23
                                                       [filed concurrently with Supplemental
24                                                     Declaration of David Yeremian; and [Proposed]
                                                       Order]
25
                                                       Date:         May 15, 2020
26                                                     Time:         9:00 a.m.
                                                       Courtroom.:   7
27
                                                       Complaint Filed: April 30, 2018
28                                                     FAC Filed:       July 23, 2018


                   MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 2 of 31



 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that, on May 15, 2020, at 9:00 a.m. or as soon thereafter as

 3   counsel may be heard, in Courtroom 7 of this Court, located at 450 Golden Gate Avenue, San

 4   Francisco, CA 94102, before the Honorable Maxine M. Chesney, Plaintiff Fred Tollini

 5   (“Plaintiff”), on behalf of himself and all other similarly situated employees of Defendant CGI

 6   FEDERAL INC., a Delaware Corporation (“Defendant”) (together, the “Parties”), will and hereby

 7   does move this Court for preliminary approval of the parties’ Stipulation of Settlement

 8   (“Settlement” or “Settlement Agreement”), which proposes a fair and reasonable resolution of all

 9   of Plaintiff’s class, collective, and representative claims against Defendant in this action.

10           Plaintiff respectfully request entry of an order (1) conditionally certifying the class

11   comprised of Settlement Class Members for settlement purposes under the Federal Rules of Civil

12   Procedure, Rule 23 (e.g., “Rule 23); (2) preliminarily approving the parties’ Settlement; (3)

13   appointing Plaintiff Fred Tollini as the Class Representative and Plaintiff’s counsel as Class

14   Counsel; (4) approving the form of the parties’ proposed Class Notice; and (5) scheduling a

15   hearing on the final approval of the Settlement and approval of the application of Class Counsel

16   and Plaintiff for their requested attorneys’ fees, costs, and service awards.

17           Plaintiff respectfully submits that good cause exists for granting the Motion for the

18   reasons set forth in the concurrently filed documents. Defendant’s counsel has reviewed the

19   documents being filed in support of this Motion and does not oppose it, though Defendant has

20   reserved the right to submit a Notice of Non-Opposition, together with any additional points and

21   authorities for the Court’s consideration.

22           The basis for this Motion is that the proposed Settlement is fair, adequate, and reasonable

23   and in the best interests of the Class and Collective members as a whole, and the procedures

24   proposed by the parties are adequate to ensure the opportunity of Class and Collective members

25   to participate in, opt out of, or object to the Settlement.

26           This Motion is based upon this Notice of Motion and Motion, the Memorandum of Points

27   and Authorities and other documents filed herewith, including the Settlement Agreement, the

28   Declaration of David Yeremian and any exhibits, the [Proposed] Order granting preliminary
                                                         1
                   MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 3 of 31



 1   approval as addressed above, and the other pleadings and records on file in this action, and the

 2   presentations of counsel and such oral or documentary evidence as may be presented at the

 3   hearing on this unopposed Motion.

 4
 5   DATED: April 8, 2020                       DAVID YEREMIAN & ASSOCIATES, INC.

 6                                              By:    /s/ Roman Shkodnik
 7                                                    David Yeremian
                                                      Roman Shkodnik
 8                                                    Attorneys for Plaintiff Fred Tollini and the
                                                      putative Classes
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                  MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
          Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 4 of 31



 1                                                          TABLE OF CONTENTS

 2   I.        INTRODUCTION ...................................................................................................................... 1

 3   II. PROCEDURAL HISTORY OF THE CASE .............................................................................. 3

 4        A.         The Proceedings, Pleadings, and Parties ............................................................................... 3

 5        B.         Summary of Discovery Conducted Prior to Mediation ......................................................... 4

 6        C.         Mediation and Defendant‟s Estimated Liability Exposure .................................................... 6

 7             1. Liability Exposure for California Unpaid Wages Claims ...................................................... 7

 8             2. Liability Exposure for California Meal Period Violations ..................................................... 7

 9             3. Liability Exposure for Rest Period Claims............................................................................ 8
10             4. Liability Exposure for California Aggrieved Employees (PAGA Penalties).......................... 8

11             5. Waiting Time Penalties and Inaccurate Wage Statement Claims ...................................... 8

12             6. Total Potential Liability and Percentage of Recovery ........................................................... 9

13   III. SETTLEMENT TERMS .......................................................................................................... 10

14        A.         Value of the Settlement to the Class ................................................................................... 10

15        B.         Size of the Classes and the Class Definitions ...................................................................... 10

16        C.         Nature of the Payments and Notice, Exclusion, Objection Periods...................................... 10

17        D.         The Released Claims and Released Parties ......................................................................... 11

18        E.         Attorney‟s Fees, Costs, Enhancement, Administration, PAGA ........................................... 12

19        F.         The Net Distribution Funds; Calculations and Payments to Classes .................................... 13

20        G.         Notice Procedures .............................................................................................................. 14

21        H.         Tax Consequences and Allocations and Uncashed Checks, Cy Pres ................................... 15

22   IV. ARGUMENT IN SUPPORT OF PRELIMINARY APPROVAL ............................................. 15

23        A.         Standard of Review for Class Action Settlements ............................................................... 15

24             1. Strength of Plaintiff‟s Case, Mediation Supports Approval................................................. 16

25             2. The Risk, Expense, Complexity, Likely Duration of Litigation .......................................... 17

26             3. The Amount Offered In Settlement Is Fair and Reasonable .Error! Bookmark not defined.
27             4. The Experience and Views of Counsel ............................................................................... 18

28   V.        THE CLASSES SHOULD BE CONDITIONALLY CERTIFIED ........................................... 19

                                                                              i
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                                APPROVAL OF CLASS ACTION SETTLEMENT
        Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 5 of 31



 1      A.        The Settlement Classes Satisfy the Requirements of Rule 23 .............................................. 19

 2           1. The Numerosity Requirement is Satisfied .......................................................................... 19

 3           2. Common Questions of Law and Fact Exist......................................................................... 19

 4           3. Claims of the Plaintiff Are Typical ..................................................................................... 20

 5           4. The Class Representatives Are Adequate ........................................................................... 20

 6      B.        The Prerequisites of Rule 23(b) Are Also Satisfied............................................................. 20

 7           1. The Predominance Requirement ........................................................................................ 20

 8           2. The Superiority Requirement ............................................................................................. 21

 9   VI.       REQUESTED APPROVAL AND FEES, COSTS, ENHANCEMENT ................................. 21
10      A.        The Requested Fees and Costs are Appropriate, and Class Counsel                                     Will Submit

11      Detailed Support for them Prior to Final Approval ........................................................................ 21

12      B.        The Class Representative Enhancement Is Reasonable ....................................................... 22

13      C.        The Administrator and Administration Costs Should Be Approved .................................... 22

14   VII.      THE PROPOSED METHOD OF NOTICE IS APPROPRIATE ........................................... 23

15   VIII. CONCLUSION ..................................................................................................................... 24

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    ii
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                             APPROVAL OF CLASS ACTION SETTLEMENT
        Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 6 of 31



 1                                                      TABLE OF AUTHORITIES

 2   Cases

 3   Amaral v. Cintas, 163 Cal. App. 4th 1157(2008) ............................................................................. 8

 4   Boyd v. Bechtel Corp., 485 F. Supp. 610 (N.D. Cal. 1979) ................................................................ 18

 5   Churchill Village, L.L.C. v. General Electric, 361 F.3d 566 (9th Cir. 2004) ...................................... 23

 6   Class Plaintiffs v. City of Seattle, 955 F. 2d 1268 (9th Cir. 1992) ...................................................... 18

 7   Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030 (N.D. Cal. 2016) ......................................................... 16, 20

 8   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ................................................................. 16

 9   Hesse v. Sprint Corp., 598 F.3d 581 (9th Cir. 2010) .......................................................................... 11
10   In re High–Tech Emp. Antitrust Litig., No. 1–CV–02509–LHK, 2014 WL 3917126, (N.D. Cal. Aug.

11      8, 2014) ........................................................................................................................................ 16

12   Kirkorian v. Borelli, 695 F. Supp. 446 (N.D. Cal. 1988) ................................................................... 18

13   Linney v. Cellular Alaska P’ship, 151 F.3d 1234 (9th Cir. 1998)....................................................... 18

14   Nat’l Rural Telecomm. Coop. v. DirecTV, Inc., 221 F.R.D. 523 (C.D. Cal. 2004) ............................. 18

15   Valentino v. Carter-Wallace, Inc., 97 F.3d 1227 (9th Cir. 1996) ....................................................... 21

16   Van Bronkhorst v. Safeco Corp., 529 F. 2d 943 (9th Cir. 1976) ......................................................... 18

17   Vaquero v. Ashley Furniture Indus., Inc., 824 F.3d 1150 (9th Cir. 2016) ........................................... 21

18
19
20
21   Statutes

22   29 U.S.C. §§206 and 207 .................................................................................................................... 1

23   California Business & Professions Code § 17200 et seq. ..................................................................... 3

24   California Civil Code § 1542 ............................................................................................................ 12

25   California Labor Code § 203 .................................................................................................. 3, 6, 8, 9

26   California Labor Code § 226(a) .......................................................................................................... 3
27   California Labor Code § 226.7............................................................................................................ 3

28   California Labor Code § 510 .............................................................................................................. 3

                                                                          iii
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
        Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 7 of 31



 1   California Labor Code § 2699 et seq. (PAGA) ................................................................................ 4, 8

 2   Rules

 3   Fed. R. Civ. P. 23(a) ................................................................................................................... 19, 20

 4   Fed. R. Civ. P. 23(a)(2) ..................................................................................................................... 19

 5   Fed. R. Civ. P. 23(b)(3)..................................................................................................................... 20

 6   Fed. R. Civ. P. 23(c) ......................................................................................................................... 23

 7   Fed. R. Civ. P. 23(e) ............................................................................................................. 15, 16, 20

 8   Other Authorities

 9   Newberg on Class Action, 3d Ed. § 11.51 ......................................................................................... 19
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         iv
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
          Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 8 of 31



 1                               MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.         INTRODUCTION

 3              Plaintiff Fred Tollini (“Plaintiff”), on behalf of himself and the Settlement Class, respectfully

 4   seeks preliminary approval of the Settlement Agreement and Release of Claims (“Settlement” or

 5   “Settlement Agreement”), which proposes a fair and reasonable resolution of all of Plaintiff‟s claims

 6   against Defendant CGI FEDERAL INC., a Delaware Corporation (“Defendant”) (together, the

 7   “Parties”). The Settlement Agreement is provided as Exhibit 1 to the declaration of David Yeremian in

 8   support of this Motion. Plaintiff requests preliminary approval for $350,000.00. There will be no claim

 9   forms, and those class/collective members who do not request exclusion from the Settlement will
10   automatically receive Individual Settlement Payments.

11              The settlement comprises of the following class members: the “Settlement Class” is defined as

12   all current and former non-exempt individuals employed by Defendant within the State of California

13   at any time during the period from April 30, 2014 through May 27, 2019 (“Class Period”). There is

14   no difference between the Settlement Class and the Class proposed in Plaintiff‟s First Amended

15   Complaint. (See ECF No. 40, Declaration of David Yeremian ¶23) The Settlement Class will not

16   include any person who previously settled or released the Released Claims covered by this

17   Settlement, or any other person who previously was paid or received awards through civil or

18   administrative actions for the Released Claims covered by this Settlement. (See ECF No. 40,

19   Declaration of David Yeremian ¶ 23; see also Exhibit 1, Settlement, ¶ 2).

20              For settlement purposes only, Plaintiff requests entry of an order (1) conditionally certifying the

21   Settlement Class Members claims under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”) and

22   29 U.S.C. §201 et seq.; (2) preliminarily approving the Parties‟ Settlement; (3) appointing Plaintiff Fred

23   Tollini as the representative for the Settlement Class, and Class Counsel1 as counsel for the Settlement

24   Class; (4) approving the Parties‟ proposed Class Notice; (5) scheduling a hearing on the final approval of

25   the Settlement and approval of the application of Class Counsel and Plaintiff for their requested

26   attorneys‟ fees, costs, and service awards and (6) accept for filing the Second Amended Class Action
27
28
     1
         “Class Counsel” means the attorneys representing Plaintiff in this action: David Yeremian & Associates Inc.
                                                                 1
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                              APPROVAL OF CLASS ACTION SETTLEMENT
         Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 9 of 31



 1   Complaint attached as Exhibit 3 to the Supplemental Declaration of David Yeremian and deem

 2   Defendant's Answer already on file to relate thereto, for settlement purposes only.

 3            The Settlement is fair and reasonable, satisfies the Rule 23 requirements, and is worthy of

 4   approval. The individual settlement amount to the approximately 363 Class Members will pay them a

 5   total of at least $229,000.00, (i.e., The Gross Fund Value of $350,000.00 minus the proposed Class

 6   Representative service enhancement award ($5,000.00), the proposed Class Counsel Award (up to

 7   $87,500.00), anticipated litigated costs/expenses ($16,000.00), the anticipated Settlement Administration

 8   Costs ($7,500.00) and the PAGA Payment ($5,000.00)), with an average payment of approximately

 9   $630.86 per employee. (See ECF No. 40, Declaration of David Yeremian, ¶ 60.) Class Counsel and
10   Plaintiff, without opposition from Defendant, respectfully submit that these results are in the range of

11   reasonableness of a settlement that could ultimately be given final approval by this honorable Court.

12            Additionally, on January 3, 2020, this Court issued an Order regarding Plaintiff‟s motion for

13   preliminary approval of class action settlement. Plaintiff‟s Class Counsel submits a Supplemental

14   Declaration of David Yeremian (“Supplemental Decl. of Yeremian) with an Addendum to

15   Settlement Agreement and Release of Claims (“Addendum”), as Exhibit 1 and a Revised Notice of

16   Proposed Class Action Settlement (“Revised Notice”) and Revised [Proposed] Order that addresses

17   the Court‟s concern. 2

18   2
          The following changes were made: 1) The Addendum deletes the language “In the event it is determined that the actual
19   number of Class Members exceeds 363 by more than ten percent (10%), at Defendant‟s option, either (a) the “Gross
     Fund Value,” as defined in Paragraph 6, below, shall be increased by the same number of percentage points above ten
20   percent (10%), by which the actual number of Class Members exceed 363 (for example, if the actual number of Class
     Members is determined to be twelve percent (12%) higher than 363, the Gross Fund Value shall be increased by two
21   percent (2%)); or (b) Defendant may opt to cap the number of Class Members covered by this Settlement at 363 plus ten
     percent (10%).” (See Supplemental Decl. of Yeremian, ¶ 6, Exhibit 1, Addendum in § 2 (pgs. 1-2).); 2) Also, the
22   Addendum now states that the class notice shall be emailed and mailed.(See Supplemental Decl. of Yeremian, ¶ 7, Exhibit 1,
     Addendum in § 15(b) (pg. 4).); 3) The Addendum also states that “No later than 90 days after the mailing of the
     settlement payment checks, the Settlement Administrator shall prepare and sign a declaration attaching as an exhibit all
23   the settlement payment checks that have been cashed by the Settlement Class Members. Class Counsel shall file the
     declaration and exhibit with the Court as the current record of all consents by Settlement Class Members to opt into the
24   action and release their FLSA claims.” The Revised Notice now states “If you do not exclude yourself from the
     settlement, the endorsement and cashing of your settlement check will be deemed to be your consent in writing to
25   become a party to this action for the purposes of effectuating the settlement and release of claims arising under the
     FLSA.” (See Supplemental Decl. of Yeremian, ¶ 8, Exhibit 1, Addendum in § 13 (pg. 3), Exhibit A, Revised Notice in §
26   9 (pg.4).); 4) The Revised Notice now states that “Class Counsel will petition the Court for an award of attorneys‟ fees
     by motion to be filed with the Court within 14 days after the mailing of this Notice.” (See Supplemental Decl. of
27   Yeremian, ¶ 9, Exhibit A, Revised Notice in § 13 (pg.6).); 5) The Addendum and Revised Notice now state that the Class
     Period is from April 30, 2014 through May 27, 2019. (See Supplemental Decl. of Yeremian, ¶ 10); 6) The Addendum
28   now defines Workweeks. (See Supplemental Decl. of Yeremian, ¶ 11); 7) The Addendum and Revised Notice no longer
     refers to Class Members as hourly employees. (See Supplemental Decl. of Yeremian, ¶ 12); 8) The Revised [Proposed]
                                                            2
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 10 of 31



 1            Finally, as part of the Settlement Agreement, Plaintiff is to file (with leave of court) the

 2   Second Amended Class Action Complaint adding a cause of action rest-break liability Under Labor

 3   Code § 226.7 and reimbursement of necessary expenditures Under Labor Code § 2802. (See

 4   Supplemental Decl. of Yeremian, ¶5, Exhibit 3.)

 5   II.      PROCEDURAL HISTORY OF THE CASE

 6            A.       The Proceedings, Pleadings, and Parties

 7            Defendant is a global information technology consulting, systems integration, outsourcing

 8   and solutions company headquartered in Montreal, Quebec, Canada. In the United States, Defendant

 9   is a contractor for the Federal government. Plaintiff worked as a document specialist from
10   September 2014 through August 2017 at Defendant‟s location in San Francisco, California. (See

11   ECF No. 40, Declaration of David Yeremian, ¶ 11.)

12            Plaintiff filed this Class Action Complaint on April 30, 2018, in San Francisco County

13   Superior Court alleging eight causes of action against Defendant for (1) Failure to Pay Minimum

14   Wages; (2) Failure to Pay Wages Under FLSA, 29 USC §§ 206, 207; (3) Failure to Pay Wages and

15   Overtime Under Labor Code § 510; (4) Meal-Period Liability Under Labor Code § 226.7; (5)

16   Violation of Labor Code § 226(a); (6) Violation of Labor Code § 221; (7) Penalties Pursuant to

17   Labor Code § 203; and (8) Violation of Business & Professions Code § 17200 et seq. The Complaint

18   was filed alongside Plaintiff‟s PAGA notice letter, which was submitted to the LWDA on April 30,

19   2018 (the “Action.”) (See ECF No. 40, Declaration of David Yeremian, ¶ 12.)

20            On May 30, 2018, Defendant filed their Answer to Plaintiff‟s Complaint. (See ECF No. 40,

21   Declaration of David Yeremian, ¶ 13).

22
23
24
     Order has added Roman Shkodnik of David Yeremian & Associates, Inc. as counsel for the Settlement Class Members.
25   (See Supplemental Decl. of Yeremian, ¶ 13); 9)The Revised Notice in now states will have 180 days to cash their check
     and If they do not cash the check, the money will revert to the state, but they will still be deemed to have released your
26   claims. (See Supplemental Decl. of Yeremian, ¶ 14, Exhibit A, Revised Notice in § 5 (pgs. 2-3)); 10) The Revised
     [Proposed] Order has updated the schedule for the Settlement Administration and final approval process as counsel for
27   Plaintiff and Defendant discussed with the Court at the hearing on January 3, 2020. (See Supplemental Decl. of
     Yeremian, ¶ 15.); 11) Finally, the Addendum, Revised Notice, and Revised [Proposed] Order have been updated to
28   correct a number of grammar issues. (See Supplemental Decl. of Yeremian, ¶ 16).

                                                             3
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 11 of 31



 1          On June 1, 2018, Defendant removed this lawsuit from San Francisco Superior Court to

 2   United States District Northern District of California. (ECF No. 1.) (See ECF No. 40, Declaration of

 3   David Yeremian, ¶ 14.)

 4          On July 18, 2018, the Parties filed their Joint Stipulation for Entry of an Order Granting

 5   Plaintiff Leave to File a First Amended Class Action Complaint, to add a single cause of action for

 6   Penalties Pursuant to Labor Code § 2699, et seq. (ECF No. 15.) The Honorable Maxine M. Chesney

 7   approved the Joint Stipulation on July 20, 2018. (ECF No. 16.) Plaintiff later filed his First Amended

 8   Complaint on July 23, 2019, adding a cause of action for violation of Labor Code section 2699 et

 9   seq. (ECF No. 17.) (See ECF No. 40, Declaration of David Yeremian, ¶ 15.)
10          On October 9, 2018, the Parties dismissed Defendant CGI Technologies and Solutions, Inc.,

11   from the Action. (ECF No. 29.) (See ECF No. 40, Declaration of David Yeremian, ¶ 16.)

12          On February 26, 2019, the Parties completed mediation with well-respected wage and hour

13   mediator, Jeffrey A. Ross. After a full day of negotiations based on the documents and information

14   exchanged, the Parties agreed in principle to the terms governing the settlement of this action and all

15   of Plaintiff‟s class, collective, and representative claims in it. The Parties then began working on

16   completing their long form Settlement Agreement, which they now present to the Court for approval.

17   (See ECF No. 40, Declaration of David Yeremian, ¶ 17.)

18          B.      Summary of Discovery Conducted Prior to Mediation

19          Plaintiff‟s complaints have been based upon substantial pre-filing research, both factual and

20   legal. Defendant has produced documents, electronic discovery “ESI” and class data responsive to

21   Plaintiff‟s informal discovery requests. The parties‟ counsel conducted numerous further conferences

22   and exchanged correspondence on Plaintiff‟s claims, Defendant‟s defenses, and the scope of discovery.

23   (See ECF No. 40, Declaration of David Yeremian, ¶ 18.)

24          In preparing for mediation, the Parties conducted a conference to address production of

25   payroll records for the class, and to agree upon a suitable representative sampling. The class size is

26   approximately 363 non-exempt employees during the liability period of April 30, 2014 through the
27   date of preliminary approval of the Settlement or May 27, 2019 (“Class Period.”) (See ECF No.

28   40, Declaration of David Yeremian, ¶ 19.) Defendant also produced the company policies and

                                                    4
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT
         Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 12 of 31



 1   confidential analytical spreadsheet containing all of the job descriptions, hourly rate, hire date, and

 2   termination date (if applicable) for the 363 class members during the liability period. (Id.) This

 3   payroll data reflected information including their gross wages paid, regular and overtime hours, net

 4   pay, and break and lunch schedule including the time at which they were offered. (Id.)

 5           Defendant‟s document production has been comprehensive, including ESI such as payroll,

 6   and extensive document production, including spreadsheet data. These include the various versions

 7   and revisions to the company policy documents and handbooks, payroll data, and Time Entry

 8   Instructions. (See ECF No. 40, Declaration of David Yeremian, ¶ 20.) Defendant also produced the

 9   complete personnel file for the Plaintiff. (Id.)
10           Prior to mediation, Class Counsel devoted substantial time and resources to:

11                   Consulting with Plaintiff;

12                   Developing settlement and negotiation strategies;

13                   Preparing damage analyses;

14                   Doing follow-up research on relevant legal and procedural questions;

15                   Meeting and conferring with opposing counsel regarding documents and other

16                    information to be produced in anticipation of mediation, such as the number of

17                    employees and work week numbers;

18                   Preparing for and defending the Deposition of Plaintiff; and

19                   Reviewing documents and data produced by Defendant.

20   (See ECF No. 40, Declaration of David Yeremian, ¶ 21.)

21           Prior to mediation, the parties also informally exchanged further class data and numbers

22   necessary to complete a constructive mediation. This included and now includes the following

23   information either provided by Defendant or drawn from production.

24                   Approximately 363 Settlement Class3 Members employed during the relevant period.

25                   Average hourly rate of pay: $16.78 per hour.

26
     3
       “Settlement Class” includes all current and former non-exempt individuals employed by Defendant within the State of
27   California at any time during the period from April 30, 2014 through t May 27, 2019 (“Class Period”).The Class will not
     include any person who previously settled or released the Released Claims covered by this Settlement, or any other
28   person who previously was paid or received awards through civil or administrative actions for the Released Claims
     covered by this Settlement.
                                                           5
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
         Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 13 of 31



 1                      Total shifts worked by the Settlement Class Members during the Class Period4:

 2   158,068.

 3                      Total number of Class Members subject to California Section 203 waiting time

 4                       penalties: 167 terminated employees from April 30, 2015 to February 26, 2019.

 5                      Total pay periods in California Section 226 liability period: 8,241.

 6   (See ECF No. 40, Declaration of David Yeremian, ¶ 23.) Class Counsel provided the above data and

 7   information to Plaintiff‟s statistical analysis expert to assess the data and information and help Class

 8   Counsel prepare a credible and realistic damages model. (Id. at ¶ 24.) From this data, Class Counsel drew

 9   conclusions based on information received and records reviewed. (Id.)
10              C.       Defendant’s Estimated Liability Exposure

11              After a full day of substantial negotiations, the parties were able to reach a settlement in

12   principle and entered into a tentative agreement, which formed the basis for the Settlement that

13   followed and is now before the Court for approval. (See ECF No. 40, Declaration of David

14   Yeremian, ¶ 25.) At all times, the parties‟ settlement negotiations have been non-collusive,

15   adversarial, and at arm‟s length, while recognizing the uncertainty, risk, expense, and delay

16   attendant to continuing the Action through trial and any appeals. Id.

17              The parties reached their Settlement only after evaluating Plaintiff‟s theories of potential

18   exposure for the underlying claims, and, with the assistance of the mediator, considering discounts to

19   potential liability in light of Defendant‟s contentions and defenses. (See ECF No. 40, Declaration of

20   David Yeremian, ¶ 26.) Using the comprehensive discovery and class data provided by Defendant,

21   and with the assistance of our statistical analysis expert, we calculated Defendant‟s potential liability

22   exposure for Plaintiff‟s main class-wide claims for unpaid wages and failure to provide meal and rest

23   periods. (Id.)

24              Defendant, for its part, vigorously contested liability, the amount of claimed damages, and the

25   propriety of class certification. (See ECF No. 40, Declaration of David Yeremian, ¶ 27.) After Class

26   Counsel analyzed the relevant documents and other gathered data, Class Counsel believed that this
27
28   4
         “Class Period” means from April 30, 2014 through May 27, 2019.

                                                           6
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                             APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 14 of 31



 1   case was appropriate for resolution via mediation. (Id.) Given the high level of risk present for both

 2   sides, the Parties elected to mediate Plaintiff‟s claims and explore the possibility of settlement. (Id.)

 3                  1.      Liability Exposure for Off-the-Clock Work and Unpaid Wages

 4          Discovery established that Class Members were hourly, non-exempt employees, who, Plaintiff

 5   contends, were not paid for alleged off-the-clock work. (See ECF No. 40, Declaration of David

 6   Yeremian, ¶¶ 28-36.) Plaintiff conservatively estimated that the 363 Settlement Class members

 7   endured approximately 15 minutes of off-the-clock work per work shift. Using 158,068 shifts, and

 8   an overtime rate of $25.17 ($16.78 hourly rate x 1.5), results in the following calculation for unpaid

 9   wages for off the clock work: 158,068 Shifts x 15 minutes per shift x $25.17 = $994,642.89 in
10   unpaid wages due to off the clock work. (Id.)

11          Defendant refuted these allegations and asserted its policies and practices were compliant,

12   that Class Members rarely worked overtime, and that individualized and unmanageable questions

13   would predominate over those amenable to class treatment. (See ECF No. 40, Declaration of David

14   Yeremian, ¶ 33.)Defendant further argued that the office was only open from 8 a.m. and based on

15   Plaintiff‟s and Class member‟s duties they could not have started working prior to the office opening up.

16   Moreover, as there is no written record of the alleged off-the-clock work, Defendant argued there

17   was no way to determine how much time was not separately compensated. Defendant further

18   argued that individualized issues predominated, requiring individual inquiries that precluded Rule

19   23 certification and rendered any proposed class or collective trial unmanageable. (Id.)

20                  2.      Liability Exposure for Meal Period Violations

21          With the assistance of its statistical analysis expert, Class Counsel estimated that the

22   Settlement Class Members endured approximately one meal period violation per work week. (See

23   ECF No. 40, Declaration of David Yeremian, ¶ 35.) Plaintiff‟s expert then estimated the maximum

24   liability on this claim at: 63,227.20 meal break violations (for shifts greater than 5 hours there were

25   2 violations per week=40% x 158,068) x $16.78 per hour = $1,060,952.41. (Id.)

26          Defendant disagreed with Class Counsel‟s interpretation of the law and facts. (Id.) Defendant
27   contended that Class Members were given a reasonable opportunity to take their meal periods, and in

28   fact received their meal periods most of the time. In fact Defendant argued that Class Members were

                                                     7
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT
         Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 15 of 31



 1   given a 45-minute break. Therefore, Class Counsel had to discount this number due to the fact that

 2   Defendant argued many individualized issues would apply making certification of this claim difficult

 3   to achieve.

 4                    3.      Liability Exposure for Rest Period Claims

 5            Similar to the above meal period analysis, Plaintiff was able to use the data provided by

 6   Defendant to presume a conservative two rest period violation per work week to arrive at the

 7   following calculation: 63,227.20 meal break violations (2 violations per week=40% x 158,068) x

 8   $16.78 per hour = $1,060,952.41.

 9            Defendant argued that it allowed its employees to take 15-minute rest breaks, which were in
10   excess of the 10-minute rest breaks mandated under California law. (Id.) As a result of Defendants‟

11   arguments Class Counsel had to apply appropriate discounts in light of the facts and law as discussed

12   above.

13                    4.      Liability Exposure for California Aggrieved Employees (PAGA Penalties)

14            There were 8,241 pay periods for the 363 full time equivalent employees during the Section

15   2699 liability period. (See ECF No. 40, Declaration of David Yeremian, ¶¶ 36-37.) Under the

16   PAGA, the following calculation resulted: $100 for each employee‟s pay period (8,241 x $100)

17   ($787,800), for a total of $824,100.5 (Id.) In light of Defendant‟s advocated defenses to the

18   underlying claims, the difficulties in proving off the clock work and damages for non-productive

19   time, the total number of class members, and the uncertainty of certifying claims and the

20   manageability issues presented, Plaintiff reduced this estimation accordingly. Also, given that

21   PAGA penalties may be reduced at the Court‟s discretion, and that any penalties assessed would be

22   a sort of double recovery. (See ECF No. 40, Declaration of David Yeremian, ¶ 37.)

23                    5.      Waiting Time Penalties and Inaccurate Wage Statement Claims:

24            Plaintiff also pursued derivative claims including for inaccurate wage statements under

25   Labor Code § 226 and failure to pay all wages due at termination under Labor Code § 203. There

26   are 167 employees who no longer work for Defendant. (See ECF No. 40, Declaration of David
27
28   5
       Under Amaral v. Cintas, 163 Cal. App. 4th 1157, 1207-09 (2008) the Court ruled that a lower penalty amount of $100
     per violation applies in the absence of a determination that a violation actually occurred.
                                                          8
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 16 of 31



 1   Yeremian, ¶ 38.) They either resigned or were terminated from Defendant‟s employment. (Id.)

 2   Based on Plaintiff‟s allegations, Defendant has had a consistent policy of failing to pay all wages

 3   due and owed to the Settlement Class at the time of their termination or within seventy-two (72)

 4   hours of their resignation, as required by California Labor Code §§201-203. (Id.) The Section 203

 5   penalty was calculated by multiplying the number of terminated employees in the 3-year SOL by 30

 6   days and by the average daily hours (8.0) and by the average rate of pay ($16.78) as follows: 167

 7   employees x 30 shifts/employee x 8.2 hours per shift x $16.78/hr = $689,355.96. (Id.)

 8           However, Defendant argued that Plaintiff‟s failure to prove the underlying claims could

 9   result in the dismissal of these derivative claims. See, Pablo v. ServiceMaster Global Holdings, Inc.,
10   No. C 08-03894 SI, 2009 WL 2524478 (N.D. Cal. 2009) (denying class certification of derivative

11   claims for wage statement and waiting-time penalties, as well as a UCL claim, on the grounds that

12   underlying meal/rest period claims were not appropriate for class certification). (See ECF No. 40,

13   Declaration of David Yeremian, ¶ 39.) These claims also require additional showings and are

14   subject to additional defenses. See, e.g., Labor Code § 226(e) (recovery of penalties requires

15   showing there was “a knowing and intentional failure by an employer”). Finally, Defendant argued

16   that these penalties represent “an apparent unintentional double recovery” that is not permitted by

17   the statutes. Maldonado v. Epsilon Plastics, Inc., 22 Cal. App. 4th 1308 (2018). Because the

18   damages posed by these claims was more speculative and harder to prove, Plaintiff‟s valuation

19   relied generally on the main claims.

20                   6.      Total Potential Liability and Percentage of Recovery

21           The Gross Fund Value, if the Court approves all allocations proposed in the Settlement, totals

22   $350,000.00. (See ECF No. 40, Declaration of David Yeremian, ¶ 42.) The estimated liability

23   exposure Class Counsel calculated for all claims is $4,630,003.67. (Id.) This number does not take

24   into account any reduction of the full PAGA penalty of $824,100.00 which is likely at verdict. (See

25   ECF No. 40, Declaration of David Yeremian, ¶ 37.) Plaintiff submits this number is fair and

26   reasonable in light of the risk of no recovery following protracted litigation, Defendant‟s policies, and
27   for all the reasons addressed above and in the following sections. (See ECF No. 40, Declaration of

28   David Yeremian, ¶ 41.)

                                                      9
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 17 of 31



 1   III.     SETTLEMENT TERMS

 2            The Settlement (provided at See ECF No. 40, Declaration of David Yeremian, Exhibit 1)

 3   provides as follows:

 4            A.     Value of the Settlement to the Class

 5            Defendant has agreed to pay a Gross Fund Value of three hundred and fifty thousand dollars

 6   ($350,000.00) in connection with this Settlement. (See ECF No. 40, Declaration of David

 7   Yeremian, ¶ 43; Exhibit 1, Settlement, ¶ 6.)

 8            B.     Size of the Class and the Class Definitions

 9            For purposes of the Settlement, the Parties are requesting that the Court conditionally certify
10   the proposed Settlement Class. (See ECF No. 40, Declaration of David Yeremian, ¶ 44.) Defendant

11   also provided the following numbers for these classes at mediation: (1) Approximately 363 Settlement

12   Class Members from April 30, 2014 through May 27, 2019. (See ECF No. 40, Declaration of David

13   Yeremian, ¶ 19.)

14            C.     Nature of the Payments and Notice, Exclusion, Objection Periods

15            This is a common fund settlement with no reversion and every Settlement Class Member

16   will receive an individual settlement payment. (See ECF No. 40, Declaration of David Yeremian, ¶

17   44.)

18            Class Members shall have forty-five (45) calendar days from the date of mailing of the

19   Settlement Documents to return a valid request for exclusion from the Settlement (the “Opt-Outs”)

20   to the Settlement Administrator. (See ECF No. 40, Declaration of David Yeremian, ¶ 45.) If the

21   forty-fifth day falls on a Sunday or holiday, the deadline to return Opt-Outs from the Settlement

22   will be the next business day that is not a Sunday or holiday. (Id.) Class Members who do not return

23   timely and valid Opt-Outs from the Settlement bearing a postmark or other proof of transmission

24   within the Opt-Outs period shall be bound by the terms of the Settlement. (Id.) Those Settlement

25   Class Members who do not submit Opt-Outs will receive their individual settlement amount from

26   the Net Fund Value pursuant to this Settlement as calculated by the Settlement Administrator. (Id.)
27            Settlement Class members who wish to submit Opt-Outs and be excluded from the

28   Settlement Class must submit a written Opt-Out bearing a post-mark within forty-five (45) calendar

                                                      10
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                             APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 18 of 31



 1   days after the initial mailing of the Class Notice by the Settlement Administrator. (See ECF No. 40,

 2   Declaration of David Yeremian, ¶¶ 46-47.)

 3           Only those Settlement Class members who do not submit Opt-Outs may object to the Settlement

 4   that also includes a request for attorneys‟ fees and costs. (See ECF No. 40, Declaration of David

 5   Yeremian, ¶ 47.) All objections must be mailed to the Class Action Clerk, U.S. District Court for the

 6   Northern District of California, 450 Golden Gate Avenue, Box 36060, San Francisco, California, 94102,

 7   or by filing in person at any location of the U.S. District Court for the Northern District of California

 8   with a postmark date no later than forty-five (45) calendar days after the mailing of the Class Notice,

 9   and this deadline applies notwithstanding any argument regarding non-receipt or delayed receipt of the
10   Settlement Documents. (Id.) Any Settlement Class member or purported Settlement Class member who

11   fails to mail timely written objections in this manner shall be deemed to have waived any objections and

12   shall be foreclosed from making any objection to the Settlement and from filing any appeal from any

13   Final Order and Judgment issued by the Court. (Id.)

14           D.      The Released Claims and Released Parties

15           The Class Notice also provides a detailed recitation of the releases under the Agreement, and

16   makes clear the class and collective members are only releasing claims based on the factual predicate

17   stated in the first amended complaint. See, Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010).

18   (See ECF No. 40, Declaration of David Yeremian, ¶¶ 48-51.) The Settlement Class Members‟

19   claims are compromised, settled and dismissed as to the Class Member Released Claims under the

20   Settlement. (See ECF No. 40, Declaration of David Yeremian, ¶ 50; Settlement, ¶ 18-19.)

21           The Settlement Class Released Claims include all claims, debts, liabilities, demands,

22   obligations, guarantees, penalties, costs, expenses, attorneys‟ fees, damages, actions, or causes of action

23   contingent or accrued for any and all claims that were asserted in the original and amended complaints

24   filed in the Lawsuit, or any claims which could have been asserted based on the allegations in the

25   original and amended complaints filed in the Lawsuit, including, without limitation, any claims under

26   federal and state law, claims for unpaid wages, claims for unpaid minimum wages, claims for unpaid
27   overtime, claims for missed meal or rest breaks, claims for meal or rest break penalties, claims for

28   unreimbursed employee business expenses, claims for liquidated damages, claims for unlawful

                                                       11
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
         Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 19 of 31



 1   deductions from wages, claims for conversion of wages, claims for record-keeping violations, claims for

 2   wage-statement penalties, claims for “waiting time” penalties, claims of late/untimely payment of

 3   wages, and claims under the applicable California Wage Orders and the California Labor Code, as well

 4   as claims under Business and Professions Code section 17200 et seq., and claims for penalties pursuant

 5   to Labor Code section 2698, et seq. (the PAGA) based on alleged violations of the applicable Wage

 6   Orders and Labor Code provisions, including claims for restitution and other equitable relief, liquidated

 7   damages, punitive damages, or penalties, claims under the Fair Labor Standards Act (“FLSA”), and any

 8   other benefit claimed on account of the allegations asserted or that could have been asserted in the

 9   complaints filed in the Lawsuit. (the “Released Claims”) (See ECF No. 40, Declaration of David
10   Yeremian, ¶ 50.)6

11            Thus, for the purpose of implementing a full and complete release and discharge of the

12   Releasees, the Class Representative expressly acknowledges that this General Release is intended to

13   include in its effect, without limitation, all claims which the Class Representative does not know or

14   suspect to exist in Class Representative‟s favor at the time of execution hereof, and that this

15   General Release contemplates the extinguishment of any such claim or claims. (See ECF No. 40,

16   Declaration of David Yeremian, ¶ 51.)

17            Plaintiff will also provide a General Release, including a release of unknown claims under

18   California Civil Code § 1542. (See ECF No. 40, Declaration of David Yeremian, ¶ 51; Settlement, ¶

19   20.)

20            E.       Attorney’s Fees, Costs, Enhancement, Administration, PAGA

21            The Gross Fund Value of $350,000.00 covers all settlement payments to Settlement Class

22   Members, all attorneys‟ fees, all litigation costs, all Settlement Administration Expenses, all

23   applicable taxes (but not Defendant‟s share of said taxes), all payments to the LWDA, interest, and

24   the Service Enhancement to the Class Representative. (See ECF No. 40, Declaration of David

25   6
       Two claims will be released that were not originally pled in Plaintiff‟s First Amended Complaint: claims for rest break
     violations and claims for unreimbursed employee business expenses. Several factors convinced Class Counsel that
26   releasing the rest break claim is appropriate. First, Defendant informally provided its policies and procedures regarding
     rest breaks, which appear valid. Second, at his deposition, Plaintiff testified that he received his rest breaks regularly. As
27   to the failure to reimburse claim, the documents and information provided by Defendant prior to mediation did not show
     a failure to reimburse business expenses on a systemic level, and the Class Members had no occasion to incur business
28   expenses, which Plaintiff‟s testimony confirmed. Therefore, Plaintiff could not provide any factual support for such a
     claim. (See ECF No. 40, Declaration of David Yeremian, ¶50, n.3.)
                                                              12
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                             APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 20 of 31



 1   Yeremian, ¶ 52; Settlement, ¶ 6-11).

 2          From the Gross Fund Value, Class Counsel may seek approval from the Court of a

 3   maximum of $87,500.00 in attorneys‟ fees (25% of the Gross Fund Value), and a maximum of

 4   $16,000.00 in actual litigation costs, for serving as Class Counsel. (See ECF No. 40, Declaration of

 5   David Yeremian, ¶ 52.)

 6          “PAGA Claims” shall mean the California Labor Code Private Attorneys General Act,

 7   California Labor Code §§ 2698 et seq. (Settlement, ¶ 8.) From the Gross Fund Value, $5,000.00

 8   shall be allocated to PAGA penalties, from which $3,750.00 (75%) shall be payable to the LWDA,

 9   representing the LWDA‟s share of PAGA penalties. (See ECF No. 40, Declaration of David
10   Yeremian, ¶ 54.)

11          The “Settlement Administrator Costs” are those expenses incurred by the Settlement

12   Administrator in order to effectuate the Settlement Agreement. (See ECF No. 40, Declaration of

13   David Yeremian, ¶ 56.) The anticipated expenses are estimated at $7,500.00. (Id.)

14          From the Gross Fund Value, the Class Representative may seek approval from the Court of

15   a service enhancement payment not to exceed $5,000.00. (See ECF No. 40, Declaration of David

16   Yeremian, ¶ 57.)

17
18          F.      The Net Fund Value, Calculations and Individual Settlement Payments to the

19                  Settlement Class Members

20          The Gross Fund Value minus the above allocations as approved by the Court is the Net Fund

21   Value, which is estimated to be $229,000 (i.e., The Gross Fund Value of $350,000.00 minus the

22   proposed Class Representative service enhancement award ($5,000.00), the proposed Class Counsel

23   Award (up to $87,500.00), anticipated litigated costs/expenses ($16,000.00), the anticipated

24   Settlement Administration Costs ($7,500.00) and the PAGA Payment ($5,000.00)). (See ECF No.

25   40, Declaration of David Yeremian, ¶ 58, Settlement, ¶ 5-8.) This estimated number will increase

26   with the addition of any unawarded portions of the above requested allocations. (Id.)
27          The Net Fund Value will be allocated to the 363 Settlement Class Members based on the

28   number of Workweeks they worked during the Class Period. (Id. at 59.) Defendant shall provide the

                                                   13
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 21 of 31



 1   Settlement Administrator with the total Workweeks worked by each Settlement Class Member

 2   during the Class Period. (Id.) The Settlement Administrator will calculate individual settlement

 3   amounts for the Settlement Class based on the number of Workweeks that the Settlement Class

 4   Member was employed by Defendant as a non-exempt employee during the class Period as

 5   reflected on Defendant‟s internal records. (Id.) Workweeks shall be calculated based on

 6   Defendant‟s records, and shall not include periods during which a Settlement Class Member was

 7   employed as an exempt employee. (Id.) For purposes of payment, a week of employment shall be

 8   defined as any regular workweek in which an individual worked three or more calendar days. (Id).

 9   The Settlement Class‟ distribution amounts will be calculated by multiplying the Net Fund Value
10   by a fraction, the numerator of which is the total of a Settlement Class Member‟s number of work

11   weeks that the Settlement Class Member was employed by Defendant. (Id.)

12          G.      Notice Procedures

13          The Settlement Administrator, which is ILYM Group, Inc., will provide Class Notice of the

14   Settlement to the class and collective members by first U.S. mail. (See ECF No. 40, Declaration of

15   David Yeremian, ¶ 61; Settlement, ¶¶ 13, 15). The Class Notice, at Exhibit A to the Settlement, has

16   been drafted to efficiently yet comprehensively describe the terms of the Settlement. (Id.) Defendant

17   will provide the name, last known address, social security number, and the total Workweeks worked by

18   each Settlement Class Member in a Covered Position during the Class Period (“Class Data”) to the

19   Settlement Administrator. (See ECF No. 40, Declaration of David Yeremian, ¶¶ 62.) Defendant will

20   provide the Class Data to the Settlement Administrator no later than ten (10) calendar days after the

21   Court grants Preliminary Approval of the Settlement. (Id.) The Settlement Administrator shall run

22   the Class Data through the National Change of Address database, and will use the most recent

23   address for each Class Member – either from Defendant‟s records or the National Change of

24   Address database – when mailing the Class Notice. (Id.)

25          It will be conclusively presumed that if an envelope so mailed has not been returned within

26   forty-five (45) days of the mailing that the Settlement Class Member received the Settlement
27   Documents. (See ECF No. 40, Declaration of David Yeremian, ¶ 63.) With respect to any returned

28   envelopes, the Settlement Administrator shall perform one skip trace to locate a current address

                                                     14
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 22 of 31



 1   and, if a current address is located, shall update the Settlement Class Member‟s address and

 2   promptly re-mail the Class Notice. (Id.)

 3           H.      Tax Consequences and Allocations and Uncashed Checks, Cy Pres

 4           The Settlement Administrator will calculate the individual settlement amount based on the

 5   Settlement Class Member information provided to the Settlement Administrator by ILYM Group,

 6   Inc. (See ECF No. 40, Declaration of David Yeremian, ¶ 70.) All settlement payments to the

 7   individual Settlement Class Members shall be allocated as follows: twenty-five percent (25%) to

 8   wages, as to which IRS Forms W-2 will issue and from which employment taxes and withholdings

 9   shall have been deducted; seventy-five percent (75%) to interest, penalties, and liquidated damages
10   as to which IRS Forms 1099 will issue to the Settlement Class Members. (Id.)

11           Any of the individual settlement payments that are not cashed after the Check Expiration Date

12   [i.e. on the 180th calendar day after mailing], shall become void, and the funds associated with such

13   voided checks, plus any accrued interest that has not otherwise been distributed (together, “Unused

14   Funds”), shall be distributed to the Controller of the State of California to be held pursuant to the

15   Unclaimed Property Law, California Civil Code section 1500 et seq., for the benefit of those Settlement

16   Class members who did not cash their checks until such time that they claim their property. (See ECF

17   No. 40, Declaration of David Yeremian, ¶ 71.) The Settling Parties agree that this disposition results in

18   no “unpaid cash residue,” or “unclaimed or abandoned funds” under California Civil Procedure Code

19   section 384, as amended effective June 27, 2018, as the entire Net Fund Value will be paid out to the

20   Settlement Class Members, whether or not all cash their payment checks. (Id.) Therefore, Defendants

21   will not be required to pay any interest on said amount. (Id.) The Parties agree that this is “an equitable

22   cy pres remedy” within the meaning of California Civil Procedure Code section 384(c), and therefore

23   the Parties are not subject to California Civil Procedure Code section 384, including subdivision (b), for

24   purposes of this Settlement Agreement. (Id.)

25   IV.     ARGUMENT IN SUPPORT OF PRELIMINARY APPROVAL

26           A.      Standard of Review for Class Action Settlements
27           Actions brought as class actions may only be settled with court approval. See Fed. R. Civ. Proc.

28   23(e). There is a presumption that settlement negotiations were conducted in good faith, but

                                                       15
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 23 of 31



 1   nevertheless, “district courts should review class action settlements just as carefully at the initial stage as

 2   they do at the final stage. At the initial stage, the inquiry should be whether the settlement is “fair,

 3   reasonable, and adequate,” based on any information the district court receives from the parties or can

 4   obtain through its own research.” Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1037 (N.D. Cal. 2016).

 5   Rule 23(e)(2) of the Federal Rules of Civil Procedure states that the district court may only approve the

 6   settlement if, taken as a whole, “it is fair, reasonable, and adequate.” See also, Hanlon v. Chrysler

 7   Corp., 150 F.3d 1011, 1026 (9th Cir.1998). In determining whether to finally approve a settlement, the

 8   district court must balance “the strength of the plaintiffs‟ case; the risk, expense, complexity, and likely

 9   duration of further litigation; the risk of maintaining class action status throughout the trial; the amount
10   offered in settlement; the extent of discovery completed and the stage of the proceedings; the experience

11   and views of counsel; the presence of a governmental participant; and the reaction of the class members

12   to the proposed settlement.” (Id.)

13           While it is less clear what standard should drive the preliminary approval process, “[s]ome

14   district courts ... have stated that the relevant inquiry is whether the settlement „falls within the range of

15   possible approval‟ or „within the range of reasonableness.‟” Cotter, 176 F. Supp. 3d at 935 (citing In re

16   High–Tech Emp. Antitrust Litig., No. 1–CV–02509–LHK, 2014 WL 3917126, at *3 (N.D. Cal. Aug. 8,

17   2014); see also, id. (“perhaps the most important factor to consider is ‟plaintiffs‟ expected recovery

18   balanced against the value of the settlement offer.”) Where both sides face significant uncertainty, the

19   attendant risks favor settlement. Hanlon, at 1026. The Court‟s scrutiny of the proposed settlement is as

20   rigorous at preliminary approval as at the final approval stage. See, e.g., Cotter v. Lyft, Inc., 193 F. Supp.

21   3d 1030, 1036-37 (N.D. Cal. 2016).

22                   1.       Strength of Plaintiff’s Case, Mediation Supports Approval

23           Courts presume a settlement is fair. (See ECF No. 40, Declaration of David Yeremian, ¶¶ 72.)

24   The settlement here was reached through arm‟s-length bargaining between counsel, with a respected

25   mediator, which included offers and counteroffers and eventual agreement. (Id.) Class Counsel was

26   confident in the merits of claims asserted, and likewise Defendant maintained that it would be able to
27   defeat a class certification motion and/or class claims on the merits, including an anticipated motion for

28   summary judgment. (Id.) The Parties preferred this Settlement to facing protracted litigation and

                                                        16
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 24 of 31



 1   incurring costs and fees before this Honorable Court or the Ninth Circuit. (Id. at 74.)

 2             Prior to and during the mediation, Defendant voluntarily provided class data and

 3   information which permitted an objective assessment of Defendant‟s potential liability exposure,

 4   including numbers for the current and former Settlement Class Members and their total work weeks

 5   worked during the Class Period, along with other information required to assess the potential

 6   settlement value. (Id. at 76.) At the mediation, both parties carefully weighed the risks and benefits

 7   of resolving the case in comparison to proceeding with the motion for class certification and then

 8   potentially before the Ninth Circuit. (Id.) At the end of the mediation, the parties concluded that the

 9   Settlement terms were acceptable and the benefits of settling outweighed the risks of further
10   litigation. (Id.)

11                       2.    The Risk, Expense, Complexity, and Likely Duration of Litigation

12             The Parties have disputed the strength of Plaintiff‟s claims, but believe the risk, expense,

13   complexity, and delay of further litigation supports settlement under terms arrived at through

14   compromise, as Plaintiff also faced substantial risk of not attaining class certification under Rule 23.

15   (See ECF No. 40, Declaration of David Yeremian, ¶ 75.) Defendant produced all relevant policies,

16   and asserted they were facially compliant and that individualized issues predominate requiring

17   individual inquiries that preclude Rule 23 certification and render any trial unmanageable (See ECF

18   No. 40, Declaration of David Yeremian, ¶ 76.) The uncertainty on the legal issues at the core of the

19   Parties‟ claims and defenses further underscores the reasonableness of the proposed Settlement.

20   (Id.) Given the constantly shifting legal landscape of class action litigation, there is also a

21   significant chance that any class certification order or judgment in favor Plaintiff could be

22   overturned on appeal. (See ECF No. 40, Declaration of David Yeremian, ¶ 77.) All of these were

23   very substantial risks any of which could have resulted in the class receiving nothing if the claims

24   were further litigated. (Id.) These issues posed a significant risk to the certification as well as the

25   ultimate establishment of liability in this case. (Id.) Class Counsel submits it has properly assessed the

26   risks of continued litigation, including at trial and on appeal, in concluding the Settlement is fair. (Id. at
27   77-83.)

28
                                                        17
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 25 of 31



 1                   3.       The Amount Offered In Settlement Is Fair and Reasonable

 2           The Net Fund Value will be allocated to the 363 Settlement Class Members based on the

 3   number of Workweeks they worked during the Class Period. Defendant will provide the name, last

 4   known address, social security number, and the total Workweeks worked by each Settlement Class

 5   Member in a Covered Position during the Class Period to the Settlement Administrator. (See ECF

 6   No. 40, Declaration of David Yeremian, ¶ 59.) With 363 Settlement Class Members, the average

 7   payment to them, from the Net Fund Value, is approximately $630.86. (See ECF No. 40, Declaration

 8   of David Yeremian, ¶ 60.)

 9           Settlement in class actions is preferable where substantial resources can be conserved by
10   avoiding the time, cost, and rigors of formal litigation. See e.g., Class Plaintiffs v. City of Seattle, 955 F.

11   2d 1268, 1276 (9th Cir. 1992); Van Bronkhorst v. Safeco Corp., 529 F. 2d 943, 950 (9th Cir. 1976).

12   Here, the Settlement is fair and reasonable based on the strength of Plaintiff‟s claims and the risks and

13   costs of further litigation. The Settlement compares favorably to the uncertainties of litigation. Nat’l

14   Rural Telecomm. Coop. v. Hughes Commc’ns Galaxy, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004);

15   Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998).

16           Courts in the Ninth Circuit have observed that “simply because a settlement may amount to only

17   a fraction of the potential recovery does not in itself render it unfair or inadequate. Compromise is the

18   very nature of settlement.” Boyd v. Bechtel Corp., 485 F. Supp. 610, 624 (N.D. Cal. 1979); see also

19   Nat’l Rural Telecomm. Coop. v. DirecTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004) (it is “well settled

20   law that a proposed settlement may be acceptable even though it amounts to only a fraction of the

21   potential recovery”). The settlement here is significantly more than a “fraction” and provides a recovery

22   commensurate with the associated risk factors involved in the case.

23                   4.       The Experience and Views of Counsel

24           Another factor considered in determining the fairness of a settlement is the experience and

25   views of counsel. Hanlon, 150 F.3d at 1026. Courts do not second guess the parties, or substitute their

26   judgment for that of the proponents of the settlement, and many courts give considerable weight to the
27   opinion of experienced counsel supporting the settlement. See, e.g., Kirkorian v. Borelli, 695 F. Supp.

28   446, 451 (N.D. Cal. 1988). Where there is no evidence of fraud or collusion, courts presume they were

                                                        18
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 26 of 31



 1   conducted in good faith. See Newberg on Class Action, 3d Ed. § 11.51.

 2           Class Counsel have practiced law for many years, have focused their practices on wage and

 3   hour class actions, and have cumulatively been appointed class counsel or co-class counsel in scores of

 4   class actions, obtaining substantial recoveries for hundreds of thousands of employees. (See ECF No.

 5   40, Declaration of David Yeremian, ¶ 81.) Defendant is represented by Catherine M. Dacre, Justin T.

 6   Curley, and Ryan McCoy of Seyfarth Shaw LLP. (See ECF No. 40, Declaration of David Yeremian, ¶

 7   10). Class Counsel believe the Settlement is fair and appropriate given all factors involved. (Id. at ¶ 80.)

 8    V.     THE CLASSES SHOULD BE CONDITIONALLY CERTIFIED

 9           Plaintiff requests, and Defendant does not oppose, conditional certification of the Settlement
10   Class Members for the purposes of this Settlement only. (See ECF No. 40, Declaration of David

11   Yeremian, ¶ 83.)

12           A.      The Settlement Classes Satisfy the Requirements of Rule 23

13           Plaintiff, without opposition, requests conditional certification under Rule 23(a).

14                   1.      The Numerosity Requirement is Satisfied

15           Rule 23(a) requires that the class be “so numerous that joinder of all members is impracticable.”

16   Fed. R. Civ. P. 23(a)(1). Here, there are presently 363 class/collective members, and numerosity is

17   satisfied. (See ECF No. 40, Declaration of David Yeremian, ¶ 102(a).)

18                   2.      Common Questions of Law and Fact Exist

19           Rule 23(a) requires that “there are questions of law or fact common to the class.” Fed. R. Civ. P.

20   23(a)(2). “All questions of fact and law need not be common to satisfy the rule.” Hanlon, supra, 150

21   F.3d at 1019. Here, the evidence shows that all class and collective members were uniformly

22   subject to the same employment policies and practices of being subject to extensive off the clock

23   work on a daily basis, which lead to the late or missed meal periods, and non-payment of proper

24   overtime. (See ECF No. 40, Declaration of David Yeremian, ¶ 102(c).) While liability remains

25   disputed, the parties have determined that resolving the class claims is preferable to protracted litigation.

26   (Id. at 102.)
27
28
                                                       19
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 27 of 31



 1                   3.      Claims of the Plaintiff are Typical

 2           Rule 23(a) requires that “the claims or defenses of the representative parties are typical of the

 3   claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Under the rule‟s permissive standards,

 4   representative claims are „typical‟ if they are reasonably coextensive with those of absent class

 5   members; they need not be substantially identical.” Hanlon, 150 F.3d at 1020. In the instant case,

 6   Plaintiff, like every other class/collective member, is or was employed by Defendant as a non-exempt

 7   employee and was not paid for all hours worked. (See ECF No. 40, Declaration of David Yeremian., ¶

 8   102(d).) The class/collective members‟ claims arise from the same course of conduct and the same facts

 9   and legal theories, satisfying the typicality requirement. (See ECF No. 40, Declaration of David
10   Yeremian, ¶ 102.)

11                   4.      Plaintiff is Adequate

12           Plaintiff and his counsel provide adequate representation of the interests of the class and

13   collective. Class Counsel has represented employees in numerous wage and hour lawsuits brought as

14   class actions, and has ample resources, experience, and expertise to draw upon in representing the class

15   in this action. (See ECF No. 40, Declaration of David Yeremian, ¶¶ 3-9.) Plaintiff will attest in

16   connection with final approval that they he is aware of his duties as class representative and haw

17   actively participated in the prosecution of this case to date. (See ECF No. 40, Declaration of David

18   Yeremian, ¶¶ 85-87.) Plaintiff will also assert that there is no antagonism between their interests and

19   those of the class/collective members. (Id. at ¶¶ 86-87, 102(e).)

20            B.     The Prerequisites of Rule 23(b) Are Also Satisfied

21                   1.      The Predominance Requirement

22           Rule 23(b)(3) provides that a class may be maintained if “the court finds that the questions of

23   law and fact common to the members of the class predominate over any questions affecting only

24   individual members.” As noted in Cotter, “settlement approval that takes place prior to formal class

25   certification requires a higher standard of fairness. The dangers of collusion between class counsel and

26   the defendant, as well as the need for additional protections when the settlement is not negotiated by a
27   court[-]designated class representative, weigh in favor of a more probing inquiry than may normally be

28   required under Rule 23(e).” Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1035 (N.D. Cal. 2016). Here,

                                                      20
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 28 of 31



 1   adjudication of the common issues surrounding Defendant‟s alleged employment practices could

 2   establish Defendant‟s liability on a class-wide basis. Common legal issues could predominate because

 3   all class/collective members were subject to the same policies and shared similar job duties and were

 4   subject to the alleged failure to pay for all hours worked. Although an individual class/collective

 5   member may have incurred more off-the-clock hours than another, individual damages calculations will

 6   not defeat predominance. See, e.g., Vaquero v. Ashley Furniture Indus., Inc., 824 F.3d 1150, 1155 (9th

 7   Cir. 2016). For settlement purposes only, Defendant does not dispute that its policies and practices

 8   applied to all of the class/collective members.

 9                   2.      The Superiority Requirement
10           To certify a class, the Court must also determine “that a class action is superior to other

11   available methods for the fair and efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3).

12   “Where class wide litigation of common issues will reduce litigation costs and promote greater

13   efficiency, a class action may be superior to other methods of litigation.” Valentino v. Carter-Wallace,

14   Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). Proceeding as a class action would be superior to the

15   alternative, which is individual suits by over 363 class/collective members against Defendant or

16   protracted class certification fights on appeal. Given the current case posture and the Settlement

17   Agreement, class-wide settlement in this instance will serve to reduce future litigation costs and

18   promote greater efficiency in resolving the claims at issue.

19   VI.     REQUESTED APPROVAL AND FEES, COSTS, ENHANCEMENT

20           Plaintiff respectfully request approval of the following Settlement allocations.

21           A. The Requested Fees and Costs are Appropriate, and Class Counsel Will Submit

22               Detailed Support for them Prior to Final Approval

23           The Settlement allocates, subject to the Court‟s approval, up to $87,500.00 (or 25% of the Gross

24   Fund Value), to a Class Counsel Award of attorneys‟ fees and actual litigation costs up to $16,000.00.

25   (See ECF No. 40, Declaration of David Yeremian, ¶ 88.) Class Counsel has the background and

26   experience to zealously represent Plaintiff and the class/collective members. (See ECF No. 40,
27   Declaration of David Yeremian, ¶¶ 3, 91.)

28
                                                       21
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                            APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 29 of 31



 1          Prior to the hearing on the motion for final approval of the Settlement, Class Counsel will

 2   request approval of their fees and costs, as addressed in the schedule in the [Proposed] Order, and will

 3   provide detailed billing records and costs invoices to document hours worked and costs incurred in this

 4   litigation. Class Counsel will provide further details and supporting citations to hours and lodestar

 5   amounts incurred in connection with Plaintiff‟s motion for attorneys‟ fees and costs, which will be

 6   filed before the objection deadline or concurrent with the motion for final approval depending on

 7   the Court‟s preference. (See ECF No. 40, Declaration of David Yeremian, ¶ 88-101.) To date, Class

 8   Counsel has also incurred approximately $11,676.00 in reasonable litigation costs. (Id. at ¶ 97.)

 9          B. The Class Representative Enhancement Is Reasonable
10          The Settlement calls for an enhancement award for the Plaintiff as Class Representative in the

11   amount of up to $5,000.00. (See ECF No. 40, Declaration of David Yeremian, ¶ 85-86.) Plaintiff

12   assisted Class Counsel with investigation and evaluation of the class and collective claims,

13   including producing documents and attending multiple telephonic conferences and meetings with

14   Plaintiff‟s counsel. (See ECF No. 40, Declaration of David Yeremian, ¶ 87.) Plaintiff worked with

15   Class Counsel from the outset of their investigation providing statements and information regarding

16   Defendant‟s policies and practices. (Id.) He has satisfied his obligation as Class Representative, has

17   incurred many hours in service to this case and the class and collective members, and has been

18   invaluable in developing the claims and in reaching the Settlement that is before the Court for

19   approval. (Id.) Plaintiff and Class Counsel request that they be preliminarily approved as Class

20   Representative. (Id.)

21          C. The Administrator and Administration Costs Should Be Approved

22          The Settlement Agreement allocates $7,500.00 to Settlement Administration fees and costs to

23   ILYM Group, Inc. (See ECF No. 40, Declaration of David Yeremian, ¶¶ 103-104.) ILYM Group, Inc.

24   is well-respected and its bid is reasonable, given the number of individuals involved in the Settlement.

25   Plaintiff requests approval of ILYM Group, Inc. as the administrator and of the allocation of $7,500.00

26   to administration expenses. (Id.)
27          On April 8, 2019, Class Counsel received a quote from ILYM for their settlement

28   administration process. (See Exhibit 3 attached to ECF No. 40, Declaration of David Yeremian)

                                                      22
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                           APPROVAL OF CLASS ACTION SETTLEMENT
       Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 30 of 31



 1   ILYM estimated the total administration cost at the discounted rate of $7,500.00 which includes

 2   $650.00 for case startup, $1,290.00 for project management, $921.55 for notification/mailing,

 3   $4,933.40 for distribution, and $1,035.00 for case conclusion. On October 4, 2019, Class Counsel

 4   received another quote from JND Legal Administration Co. for $8,034.00. (See Exhibit 4 attached to

 5   ECF No. 40, Declaration of David Yeremian) On October 5, 2019, Class Counsel received a quote

 6   from Rust Consulting Inc. for $11,687.00. (ee Exhibit 5 attached to ECF No. 40, Declaration of

 7   David Yeremian) Given the fact that the quotes from Rust Consulting Inc. and JND Legal

 8   Administration Co. are far more expensive than the quote from ILYM, Class Counsel believes that

 9   the proposal from ILYM is the most cost effective.
10            Additionally, Class Counsel‟s firm has used or is currently using ILYM as their settlement

11   administrator for the past two years in the following cases: Cruz vs. Dahan Investments, Inc.,

12   (LASC BC657871); Gutierrez Mercado vs. Diablo View Industries, Inc., (Orange County SC 30-

13   2016-00852176-CU-OE-CXC); Verdugo v. Denali Water Solutions, LLC, (CACD 5:18-cv-00170-

14   ODW(SHK); Rodriguez vs. PD Products, LLC, (LASC BC696710); Titus vs. American Internet

15   Mortgage, Inc., (SDSC 37-2018-00036347-CU-OE-CTL; Galvez vs. Intercontinental Hotels Group

16   Resources, Inc., (LASC BC562146); Woods vs. Clear Channel Outdoor, Inc., (Alameda County SC

17   RG17873634). Class Counsel has also used Rust Consulting Inc., JND Legal Administration Co.,

18   and several other providers on numerous class actions over the recent years.

19   VII.     THE PROPOSED METHOD OF NOTICE IS APPROPRIATE

20            The Class Notice must be the “best notice that is practicable under the circumstances.” Fed. R.

21   Civ. P. 23(c)(2)(B). Notice is satisfactory “if it generally describes the terms of the settlement in

22   sufficient detail to alert those with adverse viewpoints to investigate and to come forward and be heard.”

23   Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 575 (9th Cir. 2004). The parties have agreed

24   on procedures to provide class and collective members with written notice of the Settlement similar to

25   that approved and used in hundreds of class action settlements. Plaintiff requests that the Court approve

26   the Class Notice and procedures detailed in the Settlement Agreement. (See ECF No. 40, Declaration
27   of David Yeremian, ¶¶ 62-69; Exhibit 1, Settlement, and Exhibit A thereto for the Notice).

28   Additionally, Class Action Fairness Act of 2005 (“CAFA”) notice is not required.

                                                       23
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                             APPROVAL OF CLASS ACTION SETTLEMENT
      Case 3:18-cv-03275-MMC Document 45 Filed 04/08/20 Page 31 of 31



 1   VIII. CONCLUSION

 2          Plaintiff, without opposition from Defendant, respectfully ask that the Court enter the

 3   [proposed] Order granting preliminary approval to the Settlement, confirming Class Counsel and

 4   Plaintiff as Class Representative as requested, authorizing the mailing of the proposed Class Notice to

 5   the class/collective members, and scheduling a final fairness and approval hearing.

 6
 7   DATED: April 8, 2020                        DAVID YEREMIAN & ASSOCIATES, INC.

 8                                               By:     /s/ Roman Shkodnik
 9                                                     David Yeremian
                                                       Roman Shkodnik
10                                                     Attorneys for Plaintiff Fred Tollini, and the putative
                                                       Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       24
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT
